Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146906(51)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  STATE TREASURER,                                                                                        David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 146906
                                                                    COA: 309693
                                                                    St. Joseph CC: 12-000072-CZ
  LAWRENCE D. PONTIUS,
          Defendant-Appellant,
  and
  ESTATE OF LAWRENCE G. PONTIUS, by
  DEBORAH K. KLUJSZA, Personal
  Representative,
               Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  18, 2013 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
         h1118
                                                                               Clerk